DETAILED ACTION
This is in response to the applicant’s communication filed on 22 February 2021, wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN 107395353), in view of Blass (US 20100114685), in view of Marble (US 20090192873), and further in view of Fuller (US 20160292753).

Referring to claim 1:
Xin discloses a computer-implemented method for blockchain-based virtual resource delivery, the method comprising (Xin pages 6 & 10 where the system is a blockchain based crowdfunding platform): 

receiving, by one or more blockchain nodes in a blockchain network and from a delivery node in the blockchain network a target transaction (Xin pages 11-12 & 14 ...the consensus node receives
the business data to be stored... Further, the business data to be stored may include: follower information, subscription share, subscription amount, subscription crowdfunding projects, subscription time and other information [page 14] where the “subscription crowdfunding projects” is interpreted as the category identifier and the “subscription amount” is interpreted as the resource amount); 

performing, by the one or more blockchain nodes, consensus verification on the target transaction (Xin page 16 ...the consensus node can perform consensus verification...[page 16]); 

in response to determining that consensus verification is passed: establishing, by the one or more blockchain nodes, a first correspondence between the category identifier and first virtual resources of the first delivery user and corresponding to the resource amount; and storing, by the one or more blockchain nodes, the first correspondence in a shared ledger of the blockchain network (Xin pages 14 & 18 ...the leader node can determine that the consensus verification of the preprocessing block is passed, and the leader node can store the data of the preprocessing block locally and update the Data corresponding to the blockchain...[page 18] where the correspondence is established by storing the data together in the block and where Examiner notes that the subscription amount corresponds to the resource amount and the “subscription crowdfunding projects” is interpreted as the category identifier); 

...receiving, by the one or more blockchain nodes from a crowdfunding node, project information... (Xin pages 28-29 & 32-33 ... the crowdfunding platform may receive a crowdfunding project creation request sent by a client....[page 32] and ...the project template can include: the name of the crowdfunding project, the duration of the crowdfunding project (e.g., crowdfunding start time and crowdfunding end time), fundraiser information, crowdfunding target amount....[page 32] where the target amount is interpreted as the consumption amount and the project name is interpreted as the category identifier); and 

establishing, by the one or more blockchain nodes, a second correspondence between the category identifier and the subset of virtual resources, thereby enabling the crowdfunding node to convert the subset of virtual resources into assets for funding the crowdfunding project (Xin pages 28-29 & 32-33 where, by creating the project, the correspondence between the information is established).  

Xin discloses a block chain consensus method and device used for crowdfunding (see abstract and page 10).  Xin does not teach ...a target transaction for pre-funding future crowdfunding projects related to a given category, the target transaction being constructed based on a category identifier for the given category and a resource amount specified by a delivery user, wherein the category identifier is assigned to one of a plurality of crowdfunding project categories and the resource amount is an amount for pre-funding the future crowdfunding projects; ...receiving...project information of a new crowdfunding project initiated by a crowdfunding user, the project information comprising, for the new crowdfunding project, the category identifier and a consumption amount for the new crowdfunding project.

Bliss teaches a similar system for managing fundraising campaigns (abstract).  Bliss teaches ...a target transaction for pre-funding future crowdfunding projects related to a given category, the target transaction being constructed based on a category identifier for the given category and a resource amount specified by a first delivery user, wherein the category identifier is assigned to one of a plurality of crowdfunding project categories and the resource amount is an amount for pre-funding the future crowdfunding projects (Bliss [0034][0082] ...the method may include where a donor selects at least one of multiple fundraising campaigns and/or a fundraising category, and/or particular donee criteria, as the potential recipients and/or beneficiaries of the donation...[0022] and ...the fundraising campaign service provider 102 may receive a plurality of donations from a plurality of donors 108c[0082]); ...receiving...project information of a new crowdfunding project initiated by a crowdfunding user, the project information comprising, for the new crowdfunding project, the category identifier and a consumption amount for the new crowdfunding project (Bliss [0081][0097][0100] ...a request may be received from an initiator 108a at the fundraising campaign service provider 102 to establish a new fundraising campaign[0081] and ...the fundraising campaign service provider 102, may receive from the initiator 108a a fundraising campaign primary and/or secondary category, amount sought, a title, a description, and/or listing details for the fundraising campaign...[0100]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Xin to incorporate receiving information and identifying the corresponding information as needed as taught by Blass because this would provide a manner for determining fundraising campaigns to receive funds (Blass [0022]) thus aiding the user by providing an easy way to donate money to causes the donor supports.

Xin, as modified by Blass, discloses a block chain consensus method and device used for crowdfunding (see Xin abstract and page 10).  Xin, as modified by Blass, does not explicitly disclose after receiving the target transaction, receiving...information.  Examiner notes that the two receiving steps are taught by Xin as modified by Bliss (see above).  It is the order of the steps which is not explicitly disclosed.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04 Therefore, it would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Xin and Bliss to incorporate the order of the steps as claimed because ordering the steps in this way does not disclose any new or unexpected results.

Xin, as modified by Blass, discloses a block chain consensus method and device used for crowdfunding (see Xin abstract and page 10).  Xin, as modified by Blass, does not teach in response to receiving the project information, identifying a set of virtual resources for which the shared ledger includes an additional correspondence between the category identifier and the set of virtual resources, wherein the set of virtual resources includes the first virtual resources corresponding to the resource amount and additional virtual resources of one or more additional delivery users that provided target transactions for pre-funding the future crowdfunding projects related to the category identifier and for which a respective additional; and identifying a subset of the set of virtual resources . . . which . . . satisfies a condition placed on the virtual resources by a delivery user corresponding to the virtual resources.

Marble teaches a similar system for coordinating donations via an electronic market platform (see abstract).  Marble teaches in response to receiving the project information, identifying a set of virtual resources for which the shared ledger includes an additional correspondence between the category identifier and the set of virtual resources, wherein the set of virtual resources includes the first virtual resources corresponding to the resource amount and additional virtual resources of one or more additional delivery users that provided target transactions for pre-funding the future crowdfunding projects related to the category identifier and for which a respective additional (Marble [0133][0139]-[0142] [0155][0169] where the system identifies agencies that have indicated they will match a user’s donation, based on the user’s selected cause (see [0141]) where the user’s donation is the first virtual resource and the agencies provide the additional virtual resources and where Marble’s donation amounts are the resource amount and the selected cause/charity is the category identifier and where the user and the matching agencies for the user’s selected cause are the identified set and further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04); and identifying a subset of the set of virtual resources . . . which . . . satisfies a condition placed on the virtual resources by a delivery user corresponding to the virtual resources (Marble [0133][0139]-[0142][0155][0169] where the system first identifies potential agencies based on the user’s selected cause, thereby determining the set of virtual resources, and subsequently identifies the matching agencies’ conditions and compares those conditions with the circumstances, thereby determining a subset of virtual resources). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Xin and Blass to incorporate identifying a set and subset of virtual resources as taught by Marble because this would provide a manner for determining a total donation amount (Marble [0141]) thus aiding the user by helping them to maximize their charitable donations.

Xin, as modified by Blass and Marble, discloses a block chain consensus method and device used for crowdfunding (see Xin abstract and page 10).  Xin, as modified by Blass and Marble, does not explicitly teach where the purpose of the new crowdfunding project satisfies a condition placed on the virtual resources by a delivery user corresponding to the virtual resources.

However, Fuller teaches a similar system for generating donations to charities (abstract).  Fuller teaches the purpose of the new crowdfunding project satisfies a condition placed on the virtual resources by a delivery user corresponding to the virtual resources (Fuller [0029][0030] the charity's website (or application) further permits the consumers 114 to select particular parts/goals of the charity 110 to which donations should be directed[0030] where the goals of the charity is interpreted as the purpose).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Xin, Blass, and Marble to incorporate the condition including a purpose as taught by Fuller because this would provide a manner for generating donations to a charity based on consumer transactions and preferences (Fuller [0035]) thus aiding the user by helping them to maximize their charitable donations.

Referring to claim 2:
Xin discloses wherein: the target transaction is further constructed based on a node identifier of the delivery node; and establishing, by the one or more blockchain nodes, the first correspondence between the category identifier and the first virtual resources comprises establishing, by the one or more blockchain nodes, the first correspondence between the category identifier, the first virtual resources, and node identifiers including the node identifier (Xin page 14 where the business data to be stored includes follower information which is interpreted as an identifier of the delivery node).  

Referring to claim 3:
Xin discloses wherein the one or more blockchain nodes include: a group of blockchain nodes for which each blockchain node in the group satisfies a specified condition, wherein the specified condition is (i) that a node identifier of the blockchain node has a respective correspondence with the category identifier stored in the shared ledger based on the blockchain node having delivered virtual resources for the new crowdfunding project category identified by the category identifier or (ii) that each blockchain node in the group is pre-specified (Xin pages 13-14 where all blocks are preprocessed, as stated on page 13, thereby satisfying condition (ii) and further, each block includes the information regarding which project it is directed to, as stated on page 14, thereby satisfying condition (i)).  

Referring to claim 4:
Xin discloses wherein: the target transaction is further constructed based on an additional condition placed on the first virtual resources and specified by the first delivery user; and establishing, by the one or more blockchain nodes, the first correspondence between the category identifier, the first virtual resources, and node identifiers comprises establishing, by the one or more blockchain nodes, the first correspondence between the category identifier, the first virtual resources, the node identifiers, and the additional condition (Xin page 14 where the “subscription time” is interpreted as an additional condition specified by the delivery user and where the subscription time is stored with the other business data).  

Referring to claim 6:
Xin discloses wherein before establishing, by the one or more blockchain nodes, the second correspondence, the method further comprises: confirming, by the one or more blockchain nodes, the project information (Xin page 11 ...the confirmation request can be determined...[page 11]).  

Referring to claim 7:
Xin discloses wherein confirming, by the one or more blockchain nodes, the project information comprises: for each blockchain node of a plurality of blockchain nodes including the one or more blockchain nodes: determining, whether the first correspondence between the category identifier and virtual resources corresponding to the resource amount includes an additional condition; ...reviewing, by the blockchain node, the project information based on the additional condition...; when the project information satisfies the additional condition, determining, by the blockchain node, that the project information passes the review; when the project information does not satisfy the additional condition, determining, by the blockchain node, that the project information fails the review; and when the plurality of blockchain nodes reach a consensus that the project information passes the review, confirming, by the plurality of blockchain nodes, the project information (Xin pages 14 & 16 where the business data to be stored includes various information, but does not include an additional condition based on the project information, and the consensus node verifies the business data, thereby confirming the project information).  

Xin, as modified by Blass and Marble discloses determining that the first correspondence between the category identifier and the first virtual resources includes an additional condition placed on the first virtual resources by the first delivery user...; in response to determining that the first correspondence includes the additional condition, reviewing...the project information based on the additional condition, including determining whether the ...new crowdfunding project satisfies the additional condition {Marble [0133][0139]-[0142][0155][0169] where the agencies may include multiple conditions and the system checks to see if the project satisfies the agency conditions and further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04}. 

Xin, as modified by Blass, Marble, and Fuller, discloses wherein the additional condition indicates one or more eligible purposes for which the first virtual resources are eligible for use in funding crowdfunded projects related to the category identifier; where the additional condition is the purpose of the new crowdfunding project {Fuller[0029][0030] the charity's website (or application) further permits the consumers 114 to select particular parts/goals of the charity 110 to which donations should be directed[0030] where the goals of the charity is interpreted as the purpose}.

Referring to claim 8:
Xin discloses wherein: the new crowdfunding project corresponds to more than one project category; for each project category, among a plurality of blockchain nodes including the one or more blockchain nodes, the blockchain nodes whose node identifiers correspond to a category identifier of the project category are included in a node set corresponding to the project category; and confirming the project information comprises: determining, by each node set, whether to confirm the project information; and if all node sets reach a consensus on confirming the project information, confirming, by the plurality of blockchain nodes, the project information (Xin pages 14-16 where the project may correspond to multiple different crowdfunding companies, or tenants, which are interpreted as project categories, and where the nodes corresponding to the tenant are included in the consensus verification).  

Referring to claim 9:
Xin discloses wherein, for each project category, determining, by the node set corresponding to the project category, whether to confirm the project information comprises: for each of the plurality of blockchain nodes, when a second additional condition exists, reviewing, by the blockchain node, the project information based on the second additional condition; when the project information satisfies the second additional condition, determining, by the node, that the project information passes the review; or when the project information does not satisfy the second additional condition, determining, by the node, that the project information fails the review, wherein the second additional condition is an additional condition that corresponds to anode identifier of the blockchain node and the category identifier of the project category; or when the second additional condition does not exist, determining, by blockchain node, that the project information passes the review; and when the blockchain nodes in the node set reach a consensus that the project information passes the review, confirming, by the node set, the project information (Xin pages 14 & 16 where the business data to be stored includes various information, but does not include a second additional condition based on the project information, and the consensus node verifies the business data, thereby confirming the project information).  

Referring to claim 10:
Claim 10 is rejected on a similar basis as claim 1.  

Referring to claims 11-13:
Claims 11-13 are rejected on a similar basis as claims 2-4.  

Referring to claim 15:
Claim 15 is rejected on a similar basis as claim 1, with the following additions:

Xin discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (Xin page 44 The consensus node may also be located in a terminal, such as a mobile phone, a tablet computer, a personal computer, and other devices[page 44]).

Referring to claims 16-18:
Claims 16-18 are rejected on a similar basis as claims 2-4.  

Referring to claim 20:
Claim 20 is rejected on a similar basis as claim 6.  

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN 107395353), in view of in view of Blass (US 20100114685), in view of Marble (US 20090192873), in view of Fuller (US 20160292753), and further in view of Fujimoto (US 20190325486).

Referring to claim 5:
Xin, as modified by Blass, Marble, and Fuller, discloses a block chain consensus method and device used for crowdfunding (see abstract and page 10).  Xin, as modified by Blass, Marble, and Fuller does not explicitly teach wherein a virtual resource account for storing virtual resources is created for each node in the blockchain network in advance, and each virtual resource account is managed by a designated device, the method further comprising deducting, by the designated device, the virtual resources of the resource amount from the virtual resource account of the delivery node.  

However, Fujimoto teaches a similar system for fundraising using block chain technologies (abstract and [0052][0053]).  Fujimoto teaches  wherein a virtual resource account for storing virtual resources is created for each node in the blockchain network in advance, and each virtual resource account is managed by a designated device, the method further comprising deducting, by the designated device, the virtual resources of the resource amount from the virtual resource account of the delivery node (Fujimoto [0177]-[0180] It is preferable that the investors deposit the investment money in a virtual currency which is realized by block chain technologies. The deposited investment money is reserved in the investor wallets (see FIG. 1)[0177] and The service administration server transfers the investment money deposited in the investor wallets to the investment money pool account[0180]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Xin, Blass, Marble, and Fuller to incorporate creating accounts and transferring money as needed as taught by Fujimoto because this would provide a manner for easily exchanging monetary values (Fujimoto [0053]) thus aiding the user by providing an easy way to transfer money across borders.

Referring to claim 14:
Claim 14 is rejected on a similar basis as claim 5.  

Referring to claim 19:
Claim 19 is rejected on a similar basis as claim 5.  

Response to Arguments
Claim Rejections – 35 USC 103
Applicant argues that the amended limitations are not taught by the prior art.  Examiner has provided a new rejection with new art, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jayasinghe D., Cobourne S., Markantonakis K., Akram R.N., Mayes K. (2018) Philanthropy on the Blockchain. In: Hancke G., Damiani E. (eds) Information Security Theory and Practice. WISTP 2017. Lecture Notes in Computer Science, vol 10741. Springer, Cham. https://doi.org/10.1007/978-3-319-93524-9_2.  Jayasinghe discloses how blockchain can be leveraged in the philanthropic sector (see abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689